                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MUNICIPAL AUTHORITY                          :   CIVIL ACTION NO. 2:16-CV-422
OF WESTMORELAND COUNTY,                      :
on behalf of itself and all others           :   (Chief Judge Conner)
similarly situated,                          :
                                             :
                     Plaintiff               :
                                             :
              v.                             :
                                             :
CNX GAS COMPANY, L.L.C. and                  :
NOBLE ENERGY, INC.,                          :
                                             :
                     Defendants              :

                                         ORDER

       AND NOW, this 9th day of October, 2018, upon consideration of the motion

(Doc. 163) “for leave to file its motion for class certification and [to] rule on class

certification before ruling on the parties’ cross-motions for summary judgment”

filed by plaintiff Municipal Authority of Westmoreland County (“MAWC”), wherein

MAWC cites as its primary concern the “one-way intervention rule,” see Am. Pipe

& Constr. Co. v. Utah, 414 U.S. 538, 545-49 (1974), and asks the court to permit filing

of the motion for class certification and to rule on said motion prior to deciding the

pending cross-motions for summary judgment, (see Doc. 164 at 1-3), and the court

observing that the one-way intervention rule is designed to protect defendants in

potential class actions, see Katz v. Carte Blanche Corp., 496 F.2d 747, 759, 760-62 (3d

Cir. 1974) (en banc); Hartley v. Suburban Radiologic Consultants, Ltd., 295 F.R.D.

357, 367-68 (D. Minn. 2013), and that if a defendant “is willing to run the risk that

the determination of liability, if [the defendant] loses, will be given effect in favor of
the class, with notice in the event of such determination,” the defendant may waive

the protections of the rule, Katz, 496 F.2d at 762, and it appearing in the case sub

judice that all parties agreed to defer the issue of class certification until after the

resolution of dispositive motions, (see Doc. 78, June 27, 2017 Hr’g Tr. at 15:11-16:9;

Doc. 113), and the court further noting that both defendants have constructively

and expressly waived the protections of the one-way intervention rule, (see June 27,

2017 Hr’g Tr. at 15:11-16:9; Doc. 113; Doc. 171 at 1-2; Doc. 172 at 11), it is hereby

ORDERED that MAWC’s motion (Doc. 163) is DENIED.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
